As filed with the Securities and Exchange Commission on January 28, 2010 Investment Company Act File No. 811-21285 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO ISSUER TENDER OFFER STATEMENT (Pursuant to Section 13(e)(1) of the Securities Exchange Act of 1934) Man-Glenwood Lexington Associates Portfolio, LLC (Name of Issuer) Man-Glenwood Lexington Associates Portfolio, LLC (Names of Person(s) Filing Statement) Limited Liability Company Interests (Title of Class of Securities) (CUSIP Number of Class of Securities) Kirsten Ganschow, Esq. Man-Glenwood Lexington Associates Portfolio, LLC 123 N. Wacker Drive, 28th Floor Chicago, IL60606 (312) 881-6500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person(s) Filing Statement) Copies to: Michael S. Caccese, Esq. K&L Gates LLP State Street Financial Center One Lincoln Street Boston, MA 02111 CALCULATION OF FILING FEE Transaction Valuation: $20,000,000* Amount of Filing Fee: $1,426.00** * Calculated at the aggregate maximum purchase price to be paid for interests in the offer. ** Calculated at $71.30 per $1,000,000.00 of the Transaction Valuation. o Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Filing Party: Form or Registration No.: Date Filed: o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o - 2 - Item 1. Summary Term Sheet. Reference is made to the Summary Term Sheet of the Offer to Purchase that is attached as Exhibit (a)(1)(i) and is incorporated herein by reference. Item 2. Subject Company Information. (a)The name of the issuer is Man-Glenwood Lexington Associates Portfolio, LLC (the “Fund”), a closed-end investment company organized as a Delaware limited liability company.The Fund is structured as a “master” fund, and the Fund’s feeder funds invest all their assets in the Fund.All portfolio investments are made at the Fund level.This structure is sometimes called a “master/feeder” structure.The Fund’s feeder funds, which consist of a private fund that was the predecessor of the Fund and which transferred its assets to the Fund, Man-Glenwood Lexington, LLC and Man-Glenwood Lexington TEI, LLC, which are registered closed-end investment companies (collectively, the “Feeder Funds”), are simultaneously tendering for their own interests and units.The principal executive offices of the Fund are located at 123 North Wacker Drive, 28th Floor, Chicago, IL 60606, (312) 881-6500. (b)The title of the securities being sought is limited liability company interests (“Interests”). As of December 31, 2009 there were approximately $92,123,855.96 of Interests issued and outstanding. (c)The Interests are not currently traded on an established secondary trading market. Item 3. Identity and Background of Filing Person. (a)The Fund is tendering for its own Interests. The Fund will repurchase Interests equivalent in value to the value of the units and interests in the Feeder Funds tendered to the Feeder Funds by their investors. The information required by this Item is set forth in Item 2(a) above. (b)-(d)Not applicable. Item 4. Terms of the Transaction. (a)(1) (i)The Fund is seeking tenders for Interests having an aggregate net asset value on March 31, 2010not to exceed $20,000,000 (the “Offer”). (ii)For each Interest tendered, the security holder will receive a cash amount equal to the net asset value per Interest (the “NAV”) calculated on March 31, 2010, upon the terms and subject to the conditions set forth in the Offer to Purchase dated January 28, 2010(the “Offer to Purchase”), with the balance determined as set forth in the Offer to Purchase.A copy of the Offer to Purchase and the related Letter of Transmittal is attached hereto as Exhibit (a)(1)(i) and Exhibit (a)(1)(ii), respectively. Reference is hereby made to the Cover Page, Section 2 “Offer to Purchase and Price” and Section 6 “Repurchases and Payment” of the Offer to Purchase, which are incorporated herein by reference. (iii)The Offer is scheduled to expire on February 26, 2010, unless extended. Reference is hereby made to the Cover Page, Summary Term Sheet, Section 2 “Offer to Purchase and Price” and Section 5 “Withdrawal Rights” of the Offer to Purchase, which are incorporated herein by reference. (iv)Not applicable. (v)Reference is hereby made to Cover Page, Summary Term Sheet and Section 7 “Certain Conditions of the Offer” of the Offer to Purchase, which are incorporated herein by reference. - 3 - (vi)Reference is hereby made to Section 5 “Withdrawal Rights” of the Offer to Purchase, which is incorporated herein by reference. (vii)Reference is hereby made to the Cover Page, Section 4 “Procedure for Tenders” and Section 5 “Withdrawal Rights” of the Offer to Purchase, which are incorporated herein by reference. (viii)Reference is hereby made to Section 4 “Procedure for Tenders” of the Offer to Purchase, which is incorporated herein by reference. (ix)Reference is hereby made to the Cover Page and Section 6 “Repurchases and Payment” of the Offer to Purchase, which are incorporated herein by reference. (x)Reference is hereby made to Section 9 “Certain Federal Income Tax Consequences” of the Offer to Purchase, which is incorporated herein by reference. (xi)Reference is hereby made to Section 4 “Procedure for Tenders” and Section 9 “Certain Federal Income Tax Consequences” of the Offer to Purchase, which are incorporated herein by reference. (xii)Reference is hereby made to Section 9 “Certain Federal Income Tax Consequences” of the Offer to Purchase, which is incorporated herein by reference. (a)(2)Not applicable. (b)The Fund does not expect affiliates of the Fund to tender to the Fund, through the Fund’s private feeder fund, in response to the Offer.As set forth in the Fund’s Registration Statement, the predecessor to the Fund contributed its assets to the Fund.Interests reflecting ownership of those assets are held by the private feeder fund in which affiliates of the Fund own beneficial interests.The Offer is available equally to the Feeder Funds on the same terms. (c)- (f)Not applicable. Item 5. Past Contracts, Transactions, Negotiations and Agreements. (a)-(d)Not applicable. (e)The Fund does not know of any contract, agreement, arrangement, understanding or relationship, whether contingent or otherwise or whether or not legally enforceable, between the Fund or the Feeder Funds, any of the Fund’s or the Feeder Fund’s executive officers or directors, any person controlling the Fund or the Feeder Funds, or any executive officer or director of any corporation ultimately in control of the Fund or the Feeder Funds and any person with respect to any securities of the Fund or the Feeder Funds (including, but not limited to, any contract, agreement, arrangement, understanding or relationship concerning the transfer or the voting of any such securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss, or the giving or withholding of proxies, consents or authorizations). Item 6. Purposes of the Transaction and Plans and Proposals. (a)Reference is hereby made in Section 1 “Background and Purpose of the Offer” of the Offer to Purchase, which is incorporated herein by reference. (b)Reference is hereby made to Section 1 “Background and Purpose of the Offer” of the Offer to Purchase, which is incorporated herein by reference. - 4 - (c)Reference is hereby made to Section 8 “Certain Information About the Fund” of the Offer to Purchase, which is incorporated herein by reference. The Fund is currently engaged in a private offering, from time to time, of its Units. The Fund is a “master” fund in which the Feeder Funds invests all their assets. The Feeder Funds have the same investment objective as the Fund. All investments are made at the Fund level. This structure is sometimes called a “master/feeder” structure.The Fund does not have any plans, proposals or negotiations that relate to or would result in (1) an extraordinary transaction, such as a merger, reorganization or liquidation, involving the Fund; (2) a purchase, sale or transfer of a material amount of assets of the Fund; (3) any material change in the present dividend rate or policy, or indebtedness or capitalization of the Fund; (4) any change in the present board of managers or management of the Fund, including but not limited to, any plans or proposal to change the number or the term of managers or to change any material term of the employment contract of any executive officer; (5) any other material change in the Fund’s structure or business, including any plans or proposals to make any changes in its investment policy for which a vote would be required by Section 13 of the Investment Company Act of 1940, as amended; (6) any class of equity securities of the Fund to be delisted from a national securities exchange or cease to be authorized to be quoted in an automated quotation system operated by a national securities association; (7) any class of equity securities of the Fund becoming eligible for termination of registration under Section 12(g)(4) of the Securities Exchange Act of 1934 (the “1934 Act”); (8) the suspension of the Fund’s obligation to file reports under Section 15(d) of the 1934 Act; (9) the acquisition by any person of additional securities of the Fund or the disposition of securities of the Fund other than as set forth in the Fund’s registration statement; or (10) any changes in the Fund’s charter, bylaws or other governing instruments or other actions that could impede the acquisition of control of the Fund. Item 7. Source and Amount of Funds or Other Considerations. (a)-(d)Reference is hereby made to Section 6 “Repurchases and Payment” of the Offer to Purchase, which is incorporated herein by reference. Item 8. Interest in Securities of the Subject Company. (a)The Fund does not hold any Interests in treasury. (b)Reference is made to Section 8 “Certain Information About the Fund” of the Offer to Purchase, which is incorporated herein by reference.Except as set forth in Section 8, there have not been any transactions involving the Interests that were effected during the past 60 days by the Fund, any executive officer or manager of the Fund, any person controlling the Fund, any executive officer or director of any corporation ultimately in control of the Fund or by any associate or subsidiary of any of the foregoing, including any executive officer or director of any such subsidiary. Within the past 60 business days pursuant to the private offering of its Interests, the Fund has sold approximately $889,330.00 Interests at prices equal to the NAV on the date of each such sale.
